Citation Nr: 1639724	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-00 757	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active military service in the United States Navy from April 1968 to April 1972.  He received the Combat Action Ribbon for his participation in combat activities in the Republic of Vietnam.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York in which, in part, the appellant's request to reopen a previously denied claim of entitlement to service connection for a liver disease was denied. 

In May 2012, a hearing was held at the RO before the undersigned.  A transcript of the hearing has been associated with the claims file.  

In a decision issued in April 2014, the Board, in part, reopened the appellant's claim of entitlement to service connection for a liver disorder.  The Board also remanded that issue to the RO for additional development in April 2014, and again in January 2015.

In a statement submitted to the Board in July 2016, the Veteran presented an argument that the rating for his service connected posttraumatic stress disorder (PTSD) should be increased to 70 percent.  He and his representative are advised that if he wishes to submit a claim for increase, he should submit the claim on the form required by VA.  38 C.F.R. § 3.155 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, the Board sought an independent expert medical opinion through the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901.  Pursuant to 38 C.F.R. § 20.903, a copy of the independent expert medical opinion was provided to the Veteran in June 2016.  

That same month, the Veteran submitted additional argument.  He stated on the Board's "Medical Opinion Response Form." that he was not waiving initial consideration of the evidence by the RO and he requested that the matter be remanded to the RO for consideration of the new evidence in the first instance.

Under the provisions of 38 C.F.R. § 20.1304, evidence received at the Board must be returned to the agency of original jurisdiction (AOJ) for initial consideration, unless the appellant waives his right to have the evidence initially considered by the AOJ.  38 C.F.R. § 20.1304. 

Accordingly, the case is REMANDED for the following action:

1.  Re-adjudicate the claim for service connection for a liver disorder considering the Veteran's statement submitted to the Board in July 2016, as well as the Board's March 2016 request and the April 2016 medical expert opinion obtained by the Board, and any additional evidence associated with the claims file. 

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

